DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on December 2, 2022:
Claims 1-5 and 7-29 are pending;
The specification objection is withdrawn in light of the amendment;
The claim objections have been withdrawn in light of the amendment;
The 112 rejections to claims 1-5 and 7-23 are withdrawn in light of the amendment;
The 112 rejections to claims 24-29 stand as reiterated below;
The 102 and 103 rejections to claims 1-5 and 7-23 are withdrawn in light of the amendment;
The 102 and 102/103 rejections to claims 24-29 stand.
Terminal Disclaimer
The terminal disclaimer filed on December 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,985,263 and 10,879,514 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 7 objected to because of the following informalities:  the term “polylactim” in claim 7, line 2 should be “polylactam”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	As to claim 19: Claim 19 unclear as it recites “an additive” in the range of 0.1 to 90 weight % which appears to already be recited in base claim 1 (now reciting polyvinyl alcohol in the same range relative to the polylactam).  It is not clear whether the additive of claims 19 is the same or different alcohol (possibly a more specific additive than the broader additive of claim 19) as recited in base claim 1.  If the additive is the same, then the limitations of claim 19 are duplicate. If the additive is different, the exact amounts of additive, polylactam and polyvinyl alcohol are then not clear as the weight ratio of all elements is not sufficiently defined.  Therefore the exact components and weight ratios of such are not clear. b.	As to claim 21: Claim 21 unclear as it recites “an additive alcohol” in the range of 0.1 to 90 weight % which appears to already be recited in base claim 1 (now reciting polyvinyl alcohol in the same range relative to the polylactam).  It is not clear whether the alcohol of claims 21 is the same or different alcohol (possibly the same) as recited in base claim 1. If the additive is the same, then the limitations of claim 19 are duplicate. If the additive is different, the exact amounts of additive, polylactam and polyvinyl alcohol are then not clear as the weight ratio of all elements is not sufficiently defined. Therefore the exact components and weight ratios of such are not clear.
c.	As to claim 24: Claim 24 still recites “m” as values (plural) which may have been meant to be value (singular).  Clarification is respectfully requested.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 24 still recites the broad recitation where “m” can have values between 1 and 10, and the claim also recites “m” can have values “preferably” between a value of 2 and 4 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
d.	As to claim 29: Claim 29  recites “m” as values (plural) which may have been meant to be value (singular).  Clarification is respectfully requested.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 29 still recites the broad recitation where “m” can have values between 1 and 10, and the claim also recites “m” can have values “preferably” between a value of 2 and 4 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (U.S. Patent Application Publication No. 2011/0229768).
As to claims 24 and 29: Pan discloses a microporous polyolefin separator comprising a membrane coated on at least one side with a polyvinyl pyrrolidone (PVP) /zirconium dioxide coating (Example 1).  PVP is a specific type of polylactam and zirconium dioxide is a specific type of ceramic material (as applied to claims 24 and 29).  
Claims 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent Application Publication No. 2013/0236765).
As to claims 24 and 29, Zhang discloses a microporous polyolefin separator comprising a membrane coated on at least one side with a polyvinyl pyrrolidone (PVP) /aluminum dioxide coating (Embodiment 1).  PVP is a specific type of polylactam and aluminum dioxide is a specific type of ceramic material (as applied to claims 24 and 29).  
Claims 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (U.S. Patent Application Publication No. 2013/0316219).
As to claims 24 and 29, Ha discloses a microporous polyolefin separator comprising a membrane coated on at least one side with a polyvinyl pyrrolidone (PVP) /aluminum oxide coating (Example 2).  PVP is a specific type of polylactam and aluminum dioxide is a specific type of ceramic material (as applied to claims 24 and 29). 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (U.S. Patent Application Publication No. 2013/0236765) as applied to claim 24 above.
	Zhang teaches that the thermal shrinkage rate at 85oC for 4hrs is less than 1% (see Table 1).  Accordingly the degree of shrinkage of Zhang is remarkably similar to that of claims 25-28 in that they both relate to minimal shrinkage rates after exposure to elevated temperatures for periods of time.  As such, one of ordinary skill in the art would reasonably expect that the degree of shrinkage of Zhang anticipate the degree of shrinkage of claims 25-28 with sufficient specificity, else any difference in shrinkage would have been minor and obvious differences. 
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed December 2, 2022 have been fully considered but they are not persuasive.
As to independent claims 24 and 29, Applicant does not discuss the references applied against the claims and does not explain how the claims avoid the references or distinguish from them. The scope of the invention of claims 24-29 appears to only define a polylactam ceramic coated microporous battery separator having a class of polylactams.  As set forth above and in the previous Office Action, each of Pan, Zhang and Ha above still anticipate the separator of claims 24 and 29 (and further Zhang is applied to claims 25-28 under the 102/103 rejection above).  
Since the rejections still apply and as Applicant has not addressed these particular claims with respect to the prior art rejections of record, the rejections stand.
Allowable Subject Matter
Claims 1-5 and 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the polylactam ceramic coated microporous battery separator membrane for a lithium secondary battery of at least claim 1 wherein the polylactam ceramic coating of the microporous battery separator membrane of claim1 having the particular claimed polylactam and further where the polylactam ceramic coating includes polyvinyl alcohol added in a range of 0.1 to 90 weight percent compared to polylactam. The inclusion of PVA appears to have a significance on the wettability of the polylactam coating onto the microporous separator membrane (see page 17 of the specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725